DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 18, 2022 has been entered. The claims pending in this application are claims 34-37, 39, 41, 43, 45, 47, 49, 51, 53, 55, and 57 wherein claim 45 has been withdrawn due to the restriction requirement mailed on January 6, 2022. Claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57, species (1) (the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety, see claims 41 and 43), species (3) (the chromogenic moiety comprises rhodamine, a rhodamine derivative, tetramethylrhodamine (TMR, TAMRA), diarylrhodamine derivatives, fluorescein isothiocyanate (FITC), Rhodamine Green carboxylic acid succinimidyl ester (DY-505), eosin isothiocyanate (EITC), 6-carboxy-2’,4,7,7’-tetrachlorofluorescein succinimidyl ester (TET), carboxyrhodamine 6G succinimidyl ester, carboxytetramethylrhodamine succinimidyl ester (TMR, TAMRA) (DY-554), sulforhodamine B sulfonyl chloride (DY-560), or Texas Red (sulforhodamine 101, see claims 47 and 49), and species (7) (the counterstaining comprises hematoxylin staining, see claim 57) will be examined. 

Specification
The objection on the specification has been maintained because the amended specification filed on August 18, 2022 has not included a mark-up copy. 
The disclosure is objected to because of the following informality: what is application number of the International Application entitled “Signaling Conjugates and Methods of Use,” filed on Mar. 22, 2013” in paragraph [0024] of US 2020/0319193, which is US publication of this instant case. Furthermore, PCT/US2013/033462 has been published, applicant is required to update this information in paragraph [0024] of US 2020/0319193. 
Appropriate correction is required.

Claim Objections
Claim 35 is objected to because of the following informality: the phrase “if the target nucleic acid is present in the sample, the deposited chromogen produces a colored signal that provides for the detection of the target nucleic acid when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light, wherein the colored signal is associated with a spectral absorbance of the light by the deposited chromogen, wherein transmitted light is detected” should be deleted since claim 34 has this phrase. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 35, 39, 41, 43, 45, 47, 49, 51, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the method of claim 34, does not reasonably provide enablement for detecting the a target nucleic acid in a tissue sample by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a chromogenic in situ hybridization (CISH) method wherein the a target nucleic acid in a tissue sample is detected by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 35 is dependent on independent claim 34 wherein the a target nucleic acid in a tissue sample is detected by analyzing the stained biological sample using a bright-field microscopy. Claims 39, 41, 43, 45, 47, 49, 51, and 53 are dependent on claim 35. 

Working Examples
The specification provides 10 examples (see pages 35-40 of US 2019/0018018 A1, which is US publication of this instant case). However, the specification provides no working example for detecting the a target nucleic acid in a tissue sample by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53.

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides 10 examples (see pages 35-40 of US 2019/0018018 A1, which is US publication of this instant case), the specification provides no working example for detecting the a target nucleic acid in a tissue sample by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to detect the a target nucleic acid in a tissue sample by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a target nucleic acid in a tissue sample can be detected by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53.
The specification shows that “[N]arrow spectral absorbances enable the signaling conjugate chromophore moiety to be analyzed differently than traditional chromogens. While having enhanced features compared to traditionally chromogens, detecting the signaling conjugates remains simple. In illustrative embodiments, detecting comprises using a bright-field microscope or an equivalent digital scanner. The narrow spectral absorbances enable chromogenic multiplexing at level beyond the capability of traditional chromogens. For example, traditional chromogens are somewhat routinely duplexed (e.g., Fast Red and Fast Blue, Fast Red and Black (silver), Fast Red and DAB). However, triplexed or three-color applications, or greater, are atypical, as it becomes difficult to discern one chromophore from another. In illustrative embodiments of the presently disclosed technology, the method includes detecting from two to at least about six different targets using different signaling conjugates or combinations thereof. In one embodiment, illuminating the biological sample with light comprises illuminating the biological sample with a spectrally narrow light source, the spectrally narrow light source having a spectral emission with a second full-width half-max (FWHM) of between about 30 nm and about 250 nm, between about 30 nm and about 150 nm, between about 30 nm and about 100 nm, or between about 20 nm and about 60 nm. In another embodiment, illuminating the biological sample with light includes illuminating the biological sample with an LED light source. In another embodiment, illuminating the biological sample with light includes illuminating the biological sample with a filtered light source” and “[A]lso disclosed herein are compositions comprising a biological sample comprising one or more enzyme-labeled targets and a plurality of signaling conjugates comprising a chromogenic moiety. The signaling conjugates are configured to bind proximally to or directly on the one or more targets in the biological sample and are configured to provide a bright-field signal” (see paragraphs [0012] and [0014] of US 2020/0319193A1, which is US publication of this instant application). Since it is known that “[B]right-field microscopy is the simplest of all the optical microscopy illumination techniques. Sample illumination is transmitted white light, and contrast in the sample is caused by attenuation of the transmitted light in dense areas of the sample” (see page 1 of “Bright field microscopy” from Wikipedia) and “[B]ased on the wavelength of light, one can see the visible light. The light is not visible above 700 nm and below 400 nm. The white light is composed of 7 colours: violet, indigo, blue, green, yellow, orange and red. Also known as VIBGYOR. Here, the red colour’s wavelength is 400 nm, and the violet colour’s wavelength is 700 mm. So, white cannot be limited to a single wavelength as it consists of wavelengths of different colours. Hence, the wavelength of the white light is 400 -700 nm” (see page 3 of “White Light”), applicant’s paper defines “invisible chromogens” as “dyes deposited by enzymatic action, like conventional chromogens, but having absorbance in the ultraviolet (UV) or near infrared (NIR) predominantly outside the boundaries of human visual response” (see page 546, left column, last paragraph from Morrison et al., Laboratory Investigation, 102, 545-553, 2022), and claim 35 does not require that the chromogenic moiety is a visible chromogen, if the chromogenic moiety is an invisible chromogen which has an absorbance in the wavelength of ultraviolet (UV) light (ie., <400 nm) or near infrared (NIR) light or infrared (NIR) light (ie., >700 nm), the color signal generated from the first chromogenic moiety cannot be observed using a bright-field microscopy such that it is unpredictable how a target nucleic acid in a tissue sample can be detected by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53. Furthermore, since it is known that bright-field microscopy can only work in the wavelength of a visible light with a wavelength from 400 nm to 700 nm (see above), if said light comprises infrared light or near infrared light with a wavelength larger than 700 nm as recited in claim 35 and the chromogenic moiety is a visible chromogen, it is unpredictable how a target nucleic acid in a tissue sample can be detected by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53.
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether a target nucleic acid in a tissue sample can be detected by analyzing the stained biological sample using a bright-field microscopy based on the methods recited in claims 35, 39, 41, 43, 45, 47, 49, 51, and 53.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 34, 36, 37, 55, and 57 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Speel et al., (Histochemistry and Cell Biology, 110, 571-577, 1998) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) and Winston et al., (Current Protocols in Molecular Biology, 11.1.1 to 11.1.7, 2000). 
Regarding 34-37, 47, 49, 51, 53, and 55, since it is known that “[T]he fluorophore absorbs light energy of a specific wavelength and re-emits light at a longer wavelength. The absorbed wavelengths, energy transfer efficiency, and time before emission depend on both the fluorophore structure and its chemical environment, as the molecule in its excited state interacts with surrounding molecules. Wavelengths of maximum absorption (≈ excitation) and emission (for example, Absorption/Emission = 485 nm/517 nm) are the typical terms used to refer to a given fluorophore, but the whole spectrum may be important to consider. The excitation wavelength spectrum may be a very narrow or broader band, or it may be all beyond a cutoff level. The emission spectrum is usually sharper than the excitation spectrum, and it is of a longer wavelength and correspondingly lower energy. Excitation energies range from ultraviolet 
through the visible spectrum, and emission energies may continue from visible light into the near infrared region” (see page 2 of  “Fluorophore” from Wikipedia), a fluorescence signal is produced based on that a fluorophore absorbs light energy at a specific wavelength of a light. Since the chromogenic moiety in claim 49 can be a fluorescent dye and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and one tyramide is conjugated to one fluorescent dye (see pages 3 and 6), Winston et al., teach that conjugation of enzymes to antibodies involves the formation of stable, covalent linkage between an enzyme [eg., horseradish peroxidase (HRPO), urease, or alkaline phosphatase] and an antigen-specific monoclonal or polyclonal antibody (see page 11.1.1), and the structure of Fluorescein Tyramide shows that Fluorescein is covalently liked to Tyramide (see “Fluorescein Tyramide”), Speel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Winston et al., disclose a chromogenic in situ hybridization (CISH) method, comprising: (a) contacting a slide (eg., glass slides) comprising a tissue sample that possibly contains a target nucleic acid with a detection probe (ie., DIG-labeled oligonucleotide probe) comprising a hapten (ie., DIG (digoxigenin)) linked to a nucleic acid probe having a sequence that hybridizes to the sequence of the target nucleic acid, whereby the nucleic acid probe hybridizes to a target nucleic acid if the target nucleic acid is present in the tissue sample, thereby producing a probe-target complex comprising the nucleic acid probe hybridized to the target nucleic acid; (b) after step (a), then washing the tissue sample to remove the detection probe that is not hybridized to the target nucleic acid; (c) after step (b), contacting the tissue sample with a labeling conjugate comprising an anti-hapten antibody covalently linked to an enzyme (ie., HRP-conjugated sheep anti-Dig Fab fragment), wherein the anti-hapten antibody is specific for the hapten of the detection probe, and the enzyme is a peroxidase, whereby, if the target nucleic acid is present in the tissue sample, the anti-hapten antibody binds to the hapten of the probe-target complex, thereby producing a labeled complex comprising the labeling conjugate bound to the hapten of the probe-target complex; (d) after step (c), washing the tissue sample to remove the labeling conjugate that is not bound to the hapten of the probe-target complex; (e) after step (d), contacting the tissue sample with a signaling conjugate comprising a phenolic moiety covalently linked to a chromogenic moiety (eg., fluorescein-tyramide), whereby, if the target nucleic acid is present in the tissue sample, the enzyme of the probe-target complex catalyzes conversion of the phenolic moiety into a reactive species comprising the chromogenic moiety which then covalently binds to: (i) a location on the tissue sample near the labeled complex; and/or (ii) a location on the labeled complex; thereby producing a stained tissue sample comprising a deposited chromogen comprising the chromogenic moiety covalently bound to the location (i) and/or (ii); (f) after step (e), washing the stained tissue sample to remove the signaling conjugate that is not covalently bound to the tissue sample or the labeled complex; wherein, if the target nucleic acid is present in the tissue sample, the deposited chromogen produces a colored signal that provides for the detection of the target nucleic acid when exposed to light, wherein the light comprises one or more of visible light, infrared light, or near infrared light, wherein the colored signal is associated with a spectral absorbance of the light by the deposited chromogen (ie., the fluorescence signal is produced based on that the fluorescein- tyramide absorbs light energy at a specific wavelength of a light), wherein transmitted light is detected as recited in claim 34 wherein the probe nucleic acid comprises RNA, DNA, LNA, PNA, or a combination thereof as recited in claim 36, the hapten is selected from an oxazole hapten, pyrazole hapten, thiazole hapten, nitroaryl hapten, benzofuran hapten, triterpene hapten, urea hapten, thiourea hapten, rotenoid hapten, coumarin hapten, cyclolignan hapten, di-nitrophenyl hapten, biotin hapten, digoxigenin hapten, fluorescein hapten, or rhodamine hapten as recited in claim 37, further comprising, after step (f), counterstaining the tissue sample (ie., using hematoxylin) as recited in claim 55, and the said counterstaining the stained tissue sample uses hematoxylin, eosin, methyl green, methylene blue, Giemsa, Alcian blue, or Nuclear Fast Red staining as recited in claim 57 (see pages 572-575 and Figure 1). 
Therefore, Speel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007) and Winston et al., teach all limitations recited in claims 34, 36, 37, 55, and 57. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,041,950 B2 wherein a fluorescent dye cannot be considered as a chromogenic moiety according to applicant’s argument in this allowed application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 in this instant application are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. Patent No. 10,041,950 B2 teaches that the light in claims 1, 16, and 18 of U.S. Patent No.10,041,950 B2 can be visible light (eg., see column 33), “[P]articular limitations of current chromogenic techniques include the ability to multiplex, incompatibility towards post-staining processing (e.g., solvent washes, drying, subsequent staining), and limited color options”  (see column 2), the target can be a nucleic acid (see column 14), “the detection probe is an oligonucleotide probe or an antibody probe. In further illustrative embodiments, the labeling conjugate includes an antibody coupled to the enzyme. Exemplary enzymes include oxidoreductases or peroxidases. An exemplary antibody for the labeling conjugate would be an anti-species or an anti-hapten antibody. The detection probe may include a hapten selected from the group consisting an oxazole hapten, pyrazole hapten, thiazole hapten, nitroaryl hapten, benzofuran hapten, triterpene hapten, urea hapten, thiourea hapten, rotenoid hapten, coumarin hapten, cyclolignan hapten, di-nitrophenyl hapten, biotin hapten, digoxigenin hapten, fluorescein hapten, and rhodamine hapten. In other examples, the detection probe is monoclonal antibody derived from a second species such as goat, rabbit, mouse, or the like. The labeling conjugate is configured, through its inclusion of an anti-species or an anti-hapten antibody to bind selectively to the detection probe” (eg., see column 3, first paragraph), “the signaling conjugate may comprise an optional linker. If a linker is used, it may be selected from any of the linkers disclosed herein. In particular disclosed embodiments, the linker is selected to improve hydrophilic solution solubility of the signaling conjugate, and/or to improve conjugate functionality on the biological sample. In particular disclosed embodiment, the linker is an alkylene oxide linker, such as a polyethylene glycol linker; however, any of the linkers disclosed herein may be used for the signaling conjugate” (eg., see column 33), “[E]ndogenous issue peroxidase activity was inactivated by dispensing one drop an inhibitor (PO inhibitor, VMSI #760-4143) and incubating the reaction for 12 min” (see column 73), “[C]ounterstaining is a method of post-treating the samples after they have already been stained with agents to detect one or more targets, such that their structures can be more readily visualized under a microscope. For example, a counterstain is optionally used prior to cover-slipping to render the immunohistochemical stain more distinct. Counterstains differ in color from a primary stain. Numerous counterstains are well known, such as hematoxylin, eosin, methyl green, methylene blue, Giemsa, Alcian blue, and Nuclear Fast Red. In some examples, more than one stain can be mixed together to produce the counterstain. This provides flexibility and the ability to choose stains. For example, a first stain can be selected for the mixture that has a particular attribute, but yet does not have a different desired attribute. A second stain can be added to the mixture that displays the missing desired attribute. For example, toluidine blue, DAPI, and pontamine sky blue can be mixed together to form a counterstain. One aspect of the present disclosure is that the counterstaining methods known in the art are combinable with the disclosed methods and compositions so that the stained sample is easily interpretable by a reader” (see column 29), and “[I]n some embodiments, light microscopy is utilized for image analysis. Certain disclosed embodiments involve acquiring digital images, which can be done by coupling a digital camera to a microscope. Digital images obtained of stained samples are analyzed using image analysis software. Color can be measured in several different ways. For example, color can be measured as red, blue, and green values; hue, saturation, and intensity values; and/or by measuring a specific wavelength or range of wavelengths using a spectral imaging camera” (see column 22), claims 1-20 of U.S. Patent No.10,041,950 B2 are directed to the same subject matter and fall entirely within the scope of claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 in this instant application.  In other words, claims 34-37, 39, 41, 43, 47, 49, 51, 53, 55, and 57 in this instant application are anticipated by claims 1-20 of U.S. Patent No.10,041,950 B2. 
Response to Arguments
In page 13, first paragraph of applicant’s remarks, applicant argues that “[A]pplicant respectfully requests that the rejection be held in abeyance pending the indication of otherwise allowable subject matter, at which time the examiner is invited to contact the undersigned to discuss the possible filing of a terminal disclaimer”. 
The argument has been fully considered but it is not persuasive toward the withdrawal of the rejection because applicant has not filed a terminal disclaimer yet. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	 Note that, since claims 29, 30, 33-48, and 59-65 of copending Application No. 16/038,374 can be used to nonstatutory double patenting reject the claims in this instant application, applicant is required to file a terminal disclaimer for this copending Application. 
12.	No claim is allowed.  
13. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634      
November 7, 2022